People v Anderson (2017 NY Slip Op 04881)





People v Anderson


2017 NY Slip Op 04881


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Acosta, P.J., Richter, Feinman, Webber, Kahn, JJ.


4287 491/15

[*1]The People of the State of New York, Respondent,
vDaquan Anderson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Siobhan C. Atkins of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Samuel L. Yellen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Eugene Oliver, Jr., J.), rendered February 29, 2016, convicting defendant, upon his plea of guilty, of robbery in the third degree, and sentencing him to a term of six months, concurrent with five years' probation, unanimously affirmed.
Defendant made a valid waiver of his right to appeal
(see People v Bryant, 28 NY3d 1094 [2016]), which forecloses review of his suppression claims. The court's oral explanation of the appeal waiver "was sufficient because the right to appeal was adequately described without lumping it into the panoply of rights normally forfeited upon a guilty plea" (People v Sanders, 25 NY3d 337, 341 [2015]). Even if there was any ambiguity in the colloquy, defendant executed a detailed written waiver that he discussed with counsel, and which explained that the right to appeal was separate and distinct from the rights forfeited by pleading guilty. Furthermore, although defendant also pleaded guilty to an unrelated misdemeanor, the court clearly stated that the appeal waiver applied to the felony conviction at issue.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 15, 2017
CLERK